Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the Restriction requirement, dated April 12, 2021, has been received. By way of this reply, Applicant has canceled claims 1-18 and 31-35, and introduced new claim 36.
Applicant's election with traverse of Group II (claims 19-25, 28-30 and 36) and the species of solumedrol in the reply filed on April 12, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Examiner to search and examine all of the groups and species. This is not found persuasive for reasons stated in the previous Restriction Requirement, mailed August 21, 2020

The requirement is still deemed proper and is therefore made FINAL.
Claims 22-25 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 12, 2021, said traversal addressed above.
Claims 19-21, 30, and 36 are under examination drawn to methods of treating an individual, comprising: detecting and/or predicting a relapse of multiple sclerosis (MS) in the individual; and treating the individual by administering a therapeutically effective dosage of solumedrol effective to alleviate MS symptoms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 19-21 and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Imberti (WO2015063604A2).
Imberti teaches a means of identifying and/or treating MS by evaluating an increased level of an MS biomarker in a sample, e.g., a serum sample obtained from an MS patient (page 2, lines 7-8). Imberti also teaches that the measurement of such biomarkers, specifically, an increase relative to a reference sample from a healthy subject, may be predictive of the progression of MS (page 3, lines 19-27).  Imberti further teaches that steroids and corticosteroids such as solumedrol can be used to treat acute relapses in relapsing-remitting MS or secondary progressive MS (page 47, lines 15-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bahn (US20120071339A1) in view of Hill-Eubanks (J Biol Chem. 1990 Oct 15;265(29):17854-8.) and Imberti.
Bahn (US20120071339A1) teaches the use of various biomarkers of inflammation and clothing, including von Willebrand Factor, as biomarkers for multiple sclerosis (MS) (para. 0009). Bahn also teaches that these biomarkers can be used to diagnose or monitor MS, or a predisposition to MS, or to monitor the efficacy of a therapy, by (a) obtaining a biological sample from an individual; (b) quantifying the amounts of the analyte biomarkers as defined herein; (c) comparing the amounts of the analyte biomarkers in the biological sample with the amounts present in a normal control biological sample from a normal subject, such that a difference in the level of the analyte biomarkers in the biological sample is indicative of multiple sclerosis, or predisposition thereto. (para. 0010-0018)
However, Bahn does not teach the use of Factor VIII as a biomarker for MS, nor the use of solumedrol as treatment.
Applicant’s specification states that previous studies have shown thrombin is activated in multiple sclerosis plaques and that thrombin inhibition may be useful for multiple sclerosis exacerbation recovery in animal models (page 14, lines 22-24).
Hill-Eubanks teaches that Factor VIII forms a complex with von Willebrand Factor, and this complex is cleaved by thrombin to separate the two molecules (page 17854).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above teachings to arrive at the claimed invention. As Bahn teaches, von Willebrand Factor is a known biomarker for MS. Hill-Eubanks teaches a correlation between activated thrombin, Factor VIII, and von Willebrand Factor. Since thrombin is activated in MS plaques, the activated thrombin, in its usual course of action, would cleave the Factor VIII-von Willebrand Factor complex, releasing both molecules separately. It would therefore follow logically that if free von Willebrand Factor in the bloodstream is a biomarker for MS, then Factor VIII must also be present after cleavage by activated thrombin at MS plaques. The skilled artisan would be aware of this connection by following the teachings of Hill-Eubanks, and would then apply a conventional treatment for MS, such as solumedrol, according to the teachings of Imberti.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (Nature. 2008 Feb 28;451(7182):1076-81) teaches that coagulation factors, including thrombin, have a pro-inflammatory effect at MS lesions, and that treatment with hirudin, an inhibitor of thrombin, results in dramatic improvement in disease severity in a mouse model of experimental autoimmune encephalomyelitis (page 1077, right column, second and third paragraphs).
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644